SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15b-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of June, 2013 Alto PalermoS.A. (APSA) (Exact name of Registrant as specified in its charter) Alto Palermo S.A. (APSA) (Translation of registrant´s name into English) Republic of Argentina (Jurisdiction of incorporation or organization) Bolívar 108 (C1066AAB) Buenos Aires, Argentina (Address of principal executive offices) Form 20-Fx Form 40-Fo Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o Nox Alto Palermo S.A. (APSA) Unaudited Condensed Interim Consolidated Financial Statements as of March 31, 2013 and for the nine-month periods ended March 31, 2013 and 2012 Legal information Denomination: Alto Palermo S.A. (APSA) Fiscal year No.: 123, beginning on July 1, 2012 Legal address: Moreno 877, 22nd floor, Buenos Aires, Argentina Company activity: Real estate investment and development Date of registration with the Public Registry of Commerce of the By-laws: August 29, 1889 Date of registration of last amendment: December 18, 2012 Expiration of company charter: August 28, 2087 Number of register with the Superintendence of Corporations: 801,047 Capital stock: 1,260,140,508 common shares Subscribed, issued and paid up: Ps.126,014 Majority Shareholder: IRSA Inversiones y Representaciones Sociedad Anónima (IRSA) Legal Address: Bolívar 108, 1st floor, Buenos Aires, Argentina Main activity: Real estate investment Controlling interest on the equity: 1,205,765,014 common shares Percentage of votes of the parent Company on the equity: 95.68% Type of stock CAPITAL STATUS Authorized for Public Offer of Shares Subscribed, Issued and Paid up Ps. Common stock with a face value ofPs.0.1 per share and entitled to 1 vote each 1 Alto Palermo S.A. (APSA) Unaudited Condensed Interim Consolidated Statements of Financial Position as of March 31, 2013, June 30, 2012 and July 1, 2011 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Note ASSETS Non-Current Assets Investment properties, net 10 Property, plant and equipment, net 11 Trading properties 12 Intangible assets, net 13 Investments in associates and joint ventures Deferred income tax assets 22 Trade and other receivables, net 15 Investments in financial assets 16 Total Non-Current Assets Current Assets Trading properties 12 Inventories 14 Trade and other receivables, net 15 Investments in financial assets 16 Cash and cash equivalents 17 Total Current Assets TOTAL ASSETS SHAREHOLDERS' EQUITY Capital and reserves attributable to equity holders of the parent Share capital Inflation adjustment of share capital Share premium Reserve for share-based compensation - Legal reserve Voluntary reserve - - Reserve for new developments - Acquisition ofadditional interest in subsidiaries ) ) - Retained earnings Equity attributable to equity holders of the parent Non-controlling interest TOTAL SHAREHOLDERS' EQUITY LIABILITIES Non-Current Liabilities Trade and other payables 18 Borrowings 21 Deferred income tax liabilities 22 Provisions 20 Total Non-Current Liabilities Current Liabilities Trade and other payables 18 Income tax liabilities Payroll and social security liabilities 19 Borrowings 21 Provisions 20 - Total Current Liabilities TOTAL LIABILITIES TOTAL SHAREHOLDERS’ EQUITY AND LIABILITIES The accompanying notes are an integral part of these Unaudited Condensed Interim Consolidated Financial Statements. Alto Palermo S.A. By: /s/Alejandro G. Elsztain Alejandro G. Elsztain Vice-President I acting as President 2 Alto Palermo S.A. (APSA) Unaudited Condensed Interim Consolidated Statements of Comprehensive Income for the nine and three-month periods beginning on July 1, 2012 and 2011 and January 1, 2013 and 2012, respectively and ended March 31, 2013 and 2012 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Nine months Three months Note Revenues 24 Costs 25 ) Gross Profit Gain from disposal of investment properties 10 - - General and administrative expenses 26 ) Selling expenses 26 ) Other operating expenses, net 28 ) Profit from Operations Share of profit / (loss) of associates and joint ventures ) Profit from Operations Before Financing and Taxation Finance income 29 Finance cost 29 ) Financial results, net ) Profit Before Income Tax Income tax expense 22 ) Profit for the period Total Comprehensive Income for the period Attributable to: Equity holders of the parent Non-controlling interest Profit per share attributable to equity holders of the parent during the period (Note 32): Basic Diluted The accompanying notes are an integral part of these Unaudited Condensed Interim Consolidated Financial Statements. Alto Palermo S.A. By: /s/Alejandro G. Elsztain Alejandro G. Elsztain Vice-President I acting as President 3 Alto Palermo S.A. (APSA) Unaudited Condensed Interim Consolidated Statements of Changes in Shareholders’ Equity for the nine-month periods ended March 31, 2013 and 2012 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Attributable to equity holders of the parent Share capital Inflation Adjustment of Share Capital Share Premium Reserve for share-based compensation Legal reserve Reserve for new developments Acquisition of additional interest in subsidiaries Retained earnings Subtotal Non- Controlling Interest Total Shareholders' Equity Balance at June 30, 2012 - ) Comprehensive income for the period - Dividends distribution - Shareholders meeting as of 10.31.12 - ) ) - ) Constitution reserve for new developments Shareholders meeting as of 10.31.12 - ) - - - Reallocation of retained earnings - Shareholders meeting as of 10.31.12 - ) ) - Reimbursement of expired dividends (Note 23) - Reserve for share-based compensation (Note 30) - Dividends distribution to non-controlling interest - ) ) Capital contribution of non-controlling interest - Conversion of notes 25 - 16 - 41 - 41 Balance at March 31, 2013 ) The accompanying notes are an integral part of these Unaudited Condensed Interim Consolidated Financial Statements. Alto Palermo S.A. By: /s/Alejandro G. Elsztain Alejandro G. Elsztain Vice-President I acting as President 4 Alto Palermo S.A. (APSA) Unaudited Condensed Interim Consolidated Statements of Changes in Shareholders’ Equity for the nine-month periods ended March 31, 2013 and 2012 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Attributable to equity holders of the parent Share capital Inflation Adjustment of Share Capital Share Premium Reserve for share-based compensation Legal reserve Voluntary reserve Reserve for new developments Acquisition of additional interest in subsidiaries Retained earnings Subtotal Non-Controlling Interest Total Shareholders' Equity Balance at July 1, 2011 - - Comprehensive income for the period - Acquisition of additional interest in subsidiaries - ) - ) ) ) Capital contribution of non-controlling interest - Conversion of notes 28 - 10 - 38 - 38 Reserve for share-based compensation (Note 30) - Reimbursement of expired dividends - Release of reserves - ) ) - Dividends distribution to non-controlling interest - ) ) Distribution to legal reserve–Shareholders meeting as of 10.31.11 - ) - - - Cash dividends distribution - Shareholders meeting as of 10.31.11 - ) ) - ) Balance at March 31, 2012 - - ) The accompanying notes are an integral part of these Unaudited Condensed Interim Consolidated Financial Statements. Alto Palermo S.A. By: /s/Alejandro G. Elsztain Alejandro G. Elsztain Vice-President I acting as President 5 Alto Palermo S.A. (APSA) Unaudited Condensed Interim Consolidated Statements of Cash Flows for the nine-month periods ended March 31, 2013 and 2012 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Note Operating activities: Cash generated from operations 17 Income tax paid ) ) Net cash generated from operating activities Investing activities: Acquisition of joint ventures 8 ) ) Capital contributions in joint ventures 8 ) - Additions and acquisition of investment properties 10 ) ) Proceeds from sale of investment properties Additions of property, plant and equipment 11 ) ) Proceeds from sale of property, plant and equipment - Advance payments ) ) Additions of intangible assets 13 ) ) Increase in financial assets ) ) Loans granted to related parties ) ) Loans repayment received from related parties Net cash used in investing activities ) ) Financing activities: Borrowings obtained Capital contribution of non-controlling interest Payment of seller financing of shares ) ) Repayment of borrowings ) ) Payment of acquisition of non-controlling interest ) ) Dividends paid 23 ) ) Interest paid ) ) Payment of dividends of non-controlling interest ) ) Reimbursement of dividends - Net cash used in financing activities ) ) Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period 17 Foreign exchange gain / (loss) on cash and cash equivalents ) Cash and cash equivalents at end of period 17 The accompanying notes are an integral part of these Unaudited Condensed Interim Consolidated Financial Statements. Alto Palermo S.A. By: /s/Aljandro G. Elsztain Alejandro G. Elsztain Vice-President I acting as President 6 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 1. The Group´s business and general information Alto Palermo S.A. (APSA) (“APSA”) (formerly Sociedad Anónima Mercado de Abasto Proveedor (SAMAP), and alternatively “Alto Palermo S.A.”, “APSA”, “we” or “the Company”) is an Argentine real estate company mainly engaged in holding, leasing, managing, developing, operating and acquiring productive shopping malls and holds a predominant position within the market. Our main purpose is to hold, acquire, develop, lease, manage and operate shopping malls. APSA was incorporated in 1889 under the name Sociedad Anónima Mercado de Abasto Proveedor (SAMAP) and until 1984 we operated the major fresh foodstuff market in the Autonomous City of Buenos Aires. Our core asset was the historical building of Mercado de Abasto, which served as seat of the market from 1889 until 1984, when we interrupted a sizable part of its operations. Since the Company was acquired by IRSA Inversiones y Representaciones Sociedad Anónima (hereinafter, IRSA) in 1994, we have been growing through a series of acquisitions and development projects that eventually led to a corporate reorganization giving rise to the current company name and organizational structure. Our main shareholder is IRSA. The Company’s stocks are traded in the Buenos Aires Stock Exchange and in USA’s NASDAQ. As of March 31, 2013, we operate and hold a majority interest in a portfolio of twelve shopping centers in Argentina, six of which are located in the Autonomous City of Buenos Aires (Abasto, Paseo Alcorta, Alto Palermo, Patio Bullrich, Buenos Aires Design and Dot Baires Shopping), two in Buenos Aires province (Alto Avellaneda and Soleil) and the rest are situated in different provinces (Alto Noa in the City of Salta, Alto Rosario in the City of Rosario, Mendoza Plaza in the City of Mendoza and Córdoba Shopping Villa Cabrera in the City of Córdoba). Additionally, APSA jointly operates La Ribera Shopping in the City of Santa Fe. Furthermore, in December 2011, we started developing our “Arcos” project, located in the neighborhood of Palermo, Autonomous City of Buenos Aires and continued working on the development of a new shopping mall in the City of Neuquén. APSA and its subsidiaries are hereinafter referred to jointly as the Group. See Note 1.3 of Exhibit I (see Note 2.1) to the Unaudited Condensed Interim Consolidated Financial Statements for a description of the Group's companies. These Unaudited Condensed Interim Consolidated Financial Statements have been approved by the Board of Directors to be issued on May 17, 2013. 7 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) Preparation and transition to IFRS The National Securities Commission, (“CNV”, as per its Spanish acronym), through General Resolutions No. 562/9 and 576/10, has provided for the application of Technical Resolutions No. 26 and 29 of the Argentine Federation of Professional Councils of Economic Sciences (“FACPCE” as per its Spanish acronym), which adopt the International Financial Reporting Standards (IFRS), issued by the International Accounting Standards Board (IASB), for companies subject to the public offering regime ruled by Law 17,811, due to the listing of their shares or corporate notes, and for entities that have applied for authorization to be listed under the mentioned regime. The Group is required to adopt IFRS as from the fiscal year beginning July 1, 2012, being the current financial statements the first interim financial statements for a nine-month period prepared under IFRS as published by the IASB. Consequently, The Group’s transition date for the adoption of IFRS as defined by IFRS 1, First time adoption of IFRS, is July 1, 2011. The Unaudited Condensed Interim Consolidated Financial Statements of the Group for the nine-month periods ended March 31, 2013 and 2012, have been prepared in accordance with International Accounting Standard (IAS) 34 “Interim Financial Reporting” and IFRS 1 “First-time Adoption of International Financial Reporting Standards”. The Unaudited Condensed Interim Consolidated Financial Statements have been prepared in accordance with the accounting policies that the Group expects to adopt in its first annual consolidated financial statements as of and for the fiscal year ended June 30, 2013 issued under IFRS. The accounting policies are based on IFRSs issued by the IASB and the interpretations issued by the International Financial Reporting Interpretation Committee (IFRIC) that the Group expects to become applicable on such date. The consolidated financial statements of the Group were prepared in accordance with the Argentine accounting standards in force (Argentine GAAP), which differ from IFRS in some significant areas. To prepare these Unaudited Condensed Interim Consolidated Financial Statements, the Management has modified certain valuation and presentation accounting policies that were previously applied under Argentine GAAP in order comply with the IFRS. Comparative figures and figures as of the transition date (July 1, 2011) have been modified to reflect such adjustments. The notes below include a reconciliation of equity figures of consolidated financial statements prepared in accordance with the Argentine GAAP on the transition date (July 1, 2011), on the adoption date (June 30, 2012) and on the closing date of the comparative period (March 31, 2012) and the income and other comprehensive income figures for the fiscal year ended June 30, 2012 and for the nine and three-month periods ended March 31, 2012, and those presented in accordance with the IFRS in these condensed consolidated interim financial statements, as well as the effects of the adjustments to cash flow. 8 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”)(Continued) These Unaudited Condensed Interim Consolidated Financial Statements should be read together with the annual financial statements of the Group as of June 30, 2012 prepared in accordance with Argentine GAAP. The Unaudited Condensed Interim Consolidated Financial Statements as of September 30, 2012 include Exhibit I which presents additional information as of June 30, 2012 and July 1, 2011 under the IFRSs which is considered necessary to understand these Unaudited Condensed Interim Consolidated Financial Statements, therefore, these Unaudited Condensed Interim Consolidated Financial Statements should be read together with the Unaudited Condensed Interim Consolidated Financial Statements as of September 30, 2012. The figures corresponding to the statement of financial position, the statement of income, the statement of changes in shareholders’ equity, and the statement of cash flows under the IFRSs for the fiscal year ended June 30, 2012, for the nine and three-month periods ended March 31, 2012 and the figures of the statement of financial position as of July 1, 2011 are detailed under Note 2.3 to these Unaudited Condensed Interim Consolidated Financial Statements. The Unaudited Condensed Interim Consolidated Financial Statements are presented in thousands of Argentine Pesos. Unaudited Condensed Interim Consolidated Financial Statements corresponding to the nine and three-month periods ended March 31, 2013 and 2012 have not been audited. The management believes they include all necessary settlements to fairly present the results of each period. Results for the nine and three-month periods ended March 31, 2013 and 2012 do not necessarily reflect proportionally the Group’s results for the complete fiscal years. The format of the primary financial statements under Argentine GAAP is governed by Technical Resolutions 8 and 9 of the FACPCE and Resolutions of the CNV. IAS 1 ‘Presentation of Financial Statements’ requires certain disclosures to be made on the face of the primary statements and other required disclosures may be made in the notes or on the face of the financial statements, unless another standard specifies otherwise. The transition to IFRS has resulted in the Group changing the format of its statement of income, statement of financial position and statement of cash flows, as well as the disclosure of certain line items not prescribed by Argentine GAAP. 2.2.Initial elections upon adoption of IFRS IFRS exemption options As a general rule, the Group is required to establish its IFRS accounting policies for the year ended June 30, 2013 and apply these retrospectively. However, advantage has been taken of certain exemptions afforded by IFRS 1 ‘First-time adoption of International Financial Reporting Standards’ as further described below: 9 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”)(Continued) Exemption for business combinations IFRS 1 provides the option to apply IFRS 3, ‘Business combinations’, prospectively from the transition date or from a specific date prior to the transition date. This provides relief from full retrospective application that would require restatement of all business combinations prior to the transition date. The Group elected to apply IFRS 3 prospectively to business combinations occurring after its transition date. Business combinations occurring prior to the transition date have not been restated. The business combination exemption applies equally to acquisitions of investments in associates or joint ventures. The Group elected not to restate the acquisitions of investments in associates or joint ventures prior to transition date. Exemption for deemed cost IFRS 1 allows previous GAAP revaluations to be used as deemed cost under IFRS if those valuations were, at the time of the valuation, equivalent to fair value or depreciated cost adjusted to reflect changes in a price index. The Group elected to measure certain items of property, plant and equipment and investment property at price-adjusted values as at July 1, 2011. In addition, IFRS 1 allows the carrying values of the assets and liabilities immediately following a business combination to be deemed cost for any cost-based measurement going forward from the date of the combination. The Group adopted a cost-based policy for all of its assets. As such, the Group used the fair values recognized in past business combinations (not restated as per the business combination exemption above) for certain items of investment property and property, plant and equipment (primarily shopping centers and office buildings) as deemed cost at the date of transition. All depreciation methods were already in compliance with those required by IAS 16, “Property, plant and equipment”. Exemption for compound financial instruments IFRS 1 provides that if the liability component of a financial instrument is no longer outstanding at the date of transition to IFRS, first-time adopters do not have to separate it from the equity component. The Group elected not to restate convertible debt instruments that were not outstanding at the date of transition. 10 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) Exemption for borrowing costs IFRS 1 has been amended to permit first-time adopters not to restate borrowing costs capitalized at transition date under previous GAAP. The Group elected to apply the provisions of IAS 23R “Borrowing costs” prospectively from the date of transition. Exemption for assets and liabilities of subsidiaries. In accordance with IFRS 1, if a parent company adopts IFRS subsequent to its subsidiary, associate or joint venture adopting IFRS, the assets and liabilities of the subsidiary, associate or joint venture are to be included in the consolidated financial statements at the same carrying amounts as in the financial statements of the subsidiary, associate or joint venture, adjusted to reflect changes for the Group’s accounting policies upon consolidation, as applicable. The Group’s associate, Tarshop, adopted IFRS for the year ended December 31, 2012. The group has not used other optional exemptions of IFRS 1. IFRS mandatory exceptions Set out below are the applicable mandatory exceptions in IFRS 1 applied in the conversion from Argentine GAAP to IFRS. Exception for estimates IFRS estimates as at July 1, 2011 are consistent with the estimates as at the same date made in conformity with Argentine GAAP. Therefore the estimates made by the Group under previous GAAP were not revised for application of IFRS except where necessary to reflect any difference in accounting policies. 11 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) Exception for non-controlling interests IFRS 1 establishes that an entity must apply the requirements IFRS 10 “Consolidated financial statements” for accounting for changes in a parent’s ownership interest in a subsidiary that do not result in a loss of control prospectively. Under previous GAAP, the Group accounted for acquisitions of non-controlling interests that did not result in change of control as business combinations. Furthermore, under Argentine GAAP, the Group accounted for disposals of non-controlling interests based on its carrying value at the date of disposal, recognizing any difference between the carrying value of the non-controlling interest and the consideration received in the statement of income. The Group did not restate these acquisitions prior to transition date. IFRS 1 establishes that an entity must apply the requirements in IFRS 10 for accounting for a loss of control over a subsidiary prospectively. Under Argentine GAAP, the Group recognized any non-controlling equity investment retained under the equity method at the date control was lost. The other compulsory exceptions of IFRS 1 have not been applied, as these are not relevant to the Group. Reconciliations of Argentine GAAP to IFRS In accordance with the requirements of Technical Resolution No. 26 and 29 of the Argentine Federation of Professional Councils of Economic Sciences, set out below are the reconciliations of shareholders’ equity from Argentine GAAP to IFRS at June 30, 2012, at March 31, 2012 and July 1, 2011, and the reconciliations of comprehensive income for the nine and three-month periods ended on March 31, 2012 and for the fiscal year ended June 30, 2012 and cash flows for the year ended June 30, 2012 and for the nine-month period ended March 31, 2012. The reconciliations included below were prepared based on the IFRS standards that are estimated to be applicable for the Group for the financial statements as of and for the year ended June 30, 2013. The items and/or amounts in the reconciliations included below are subject to change and should only be deemed final when the consolidated financial statements prepared under IFRS for the first time are issued. The items and amounts included in the reconciliations could be modified to the extent that, when preparing financial statements as of and for the year ended June 30, 2013, applicable standards are different. 12 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) The first reconciliation provides an overview of the impact on equity of the transition at July 1, 2011, at March 31, 2012 and June 30, 2012 (Note 2.3.1). The second reconciliation provides an overview of the impact on comprehensive income for the nine and three-month periods ended March 31, 2012 and for the fiscal year ended June 30, 2012 (Note 2.3.2). The following reconciliations provide details of the impact of the transition on: · Shareholders’ equity at July 1, 2011, March 31, 2012 and June 30, 2012 (Note 2.3.1) · Statement of comprehensive income for the nine and three-month periods ended March 31, 2012 and for the fiscal year ended June 30, 2012 (Note 2.3.2) · Statement of Financial Position at July 1, 2011 (Note 2.3.3) · Statement of Financial Position at March 31, 2012 (Note 2.3.4) · Statement of Financial Position at June 30, 2012 (Note 2.3.5) · Statement of comprehensive income for the nine-month period ended March 31, 2012 (Note 2.3.6) · Statement of comprehensive income for the three-month period ended March 31, 2012 (Note 2.3.7) · Statements of comprehensive income for the fiscal year ended June 30, 2012 (Note 2.3.8) · Statement of cash flows for the nine-month period ended March 31, 2012, and for the year ended June 30, 2012 (Note 2.3.9). 13 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) Summary of equity Ref. 2.3.10.3 Total shareholders’ equity under Argentine GAAP attributable to Alto Palermo S.A. Revenue recognition – “scheduled rent increases” (A) Revenue recognition – “letting fees” (B) Trading properties (C) Pre-operating and organization expenses (D) Goodwill (E) Non-current investments – financial assets (F) Initial direct costs on operating leases (G) Tenant deposits (H) 43 89 Impairment of financial assets (I) Present value accounting – tax credits (J) Investments in associates (K) Investments in joint ventures (L) - 28 Acquisition of non-controlling interest (M) - ) ) Deferred income tax (N) Non- controlling interest on adjustment above (O) ) ) Subtotal shareholders’ equity under IFRS attributable to Alto Palermo S.A. Non-controlling interest Total shareholders’ equity under IFRS 14 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) Summary of comprehensive income Nine months Three months Ref. 2.3.10.3. Net comprehensive income under Argentine GAAP attributable to Alto Palermo S.A. Revenue recognition – “scheduled rent increases” (A) Revenue recognition – “letting fees” (B) Trading properties (C) Pre-operating and organization expenses (D) Goodwill (E) Non-current investments – financial assets (F) ) Initial direct costs on operating leases (G) (6 ) Tenant deposits (H) 46 14 68 Impairment of financial assets (I) Present value accounting – tax credits (J) Investments in associates (K) Investments in joint ventures (L) 89 28 Deferred income tax (N) Non- controlling interest on adjustment above (O) 78 ) Net comprehensive income under IFRS attributable to Alto Palermo S.A. Non-controlling interest Total net comprehensive income under IFRS Alto Palermo S.A. 15 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) Reconciliation of Statement of Financial Position at July 1, 2011 Argentine GAAP balances I Ref. 2.3.10.2 Reclassifications III Ref. 2.3.10.3 Measurement adjustments IV IFRS balances V ASSETS Non-Current Assets Investment properties, net - a) G Property, plant and equipment, net a), f), g) ) - Trading properties - b), c) C ) Intangible assets, net g) D ) Investments in associates and joint ventures f) ) K ) Deferred income tax assets - N Trade and other receivables, net - A, J Investments in financial assets - d) F Investments a), b), d) ) - - Inventories b), c) ) - - Negative goodwill ) - E - Total Non-Current Assets ) Current Assets Trading properties - b) C, D ) Inventories b) ) - Trade and other receivables, net f) A, I Investments in financial assets - e) - Investments e) ) - - Cash and cash equivalents - - Total Current Assets TOTAL ASSETS - 16 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) Argentine GAAP balances I Ref. 2.3.10.2 Reclassifications III Ref. 2.3.10.3 Measurement adjustments IV IFRS balances V SHAREHOLDERS' EQUITY Capital and reserves attributable to equity holders of the parent Share capital - - Inflation adjustment of share capital - - Share premium - - Appraisal revaluation j) ) - - Legal reserve - - Reserve for new developments - - Voluntary reserve - - Retained earnings j) Equity attributable to equity holders of the parent - Non-controlling interest - O ) TOTAL SHAREHOLDERS´ EQUITY - LIABILITIES Non-Current Liabilities Trade and other payables - B, H Borrowings - - Deferred income tax liabilities - N Provisions - - Total Non-Current Liabilities - Current Liabilities Trade and other payables - B, H Income tax liabilities - - Payroll and social security liabilities - - Borrowings - - Provisions - - Total Current Liabilities - TOTAL LIABILITIES - TOTAL SHAREHOLDERS’ EQUITY AND LIABILITIES - 17 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) Reconciliation of Statement of Financial Position at March 31, 2012 Argentine GAAP balances I Deconsolidation of joint ventures II Ref. 2.3.10.2 Reclassifications III Ref. 2.3.10.3 Measurement adjustments IV IFRS balances V ASSETS Non-Current Assets Investment properties, net - - a) G Property, plant and equipment, net ) a), f), g) ) - Trading properties - - b), c) C ) Intangible assets, net ) g) D, M ) Investments in associates and joint ventures - K, L ) Deferred income tax assets - - N Trade and other receivables, net - - A, J Investments in financial assets - - d) F Inventories - b), c) ) - - Investments - a), b), d) ) - - Negative goodwill ) - - E - Total Non-Current Assets ) Current Assets Trading properties - - b) C ) Inventories - b) ) - Trade and other receivables, net ) f) A, I Investments in financial assets - - e) - Investments - e) ) - - Cash and cash equivalents ) - - Total Current Assets ) TOTAL ASSETS ) - 18 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) Argentine GAAP balances I Deconsolidation of joint ventures II Ref. 2.3.10.2 Reclassifications III Ref. 2.3.10.3 Measurement adjustments IV IFRS balances V SHAREHOLDERS' EQUITY Capital and reserves attributable to equity holders of the parent Share capital - - - Inflation adjustment of share capital - - - Share premium - - - Reserve for share-based compensation - - - Appraisal revaluation - j) ) - - Legal reserve - - - Acquisition of additional interest in subsidiaries - - - M ) ) Retained earnings - j) Equity attributable to equity holders of the parent - - Non-controlling interest - - O TOTAL SHAREHOLDERS´ EQUITY - - LIABILITIES Non-current liabilities Trade and other payables ) - B, H Borrowings - - - Deferred income tax liabilities ) - N Provisions - - - Total Non-Current Liabilities ) - Current liabilities Trade and other payables ) - B, H Income tax liabilities - - - Payroll and social security liabilities ) - - Borrowings - - - Total Current Liabilities ) - TOTAL LIABILITIES ) - TOTAL SHAREHOLDERS’ EQUITY AND LIABILITIES ) - 19 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) Reconciliation of Statement of Financial Position at June 30, 2012 Argentine GAAP balances I Deconsolidation of joint ventures II Ref. 2.3.10.2 Reclassifications III Ref. 2.3.10.3 Measurement adjustments IV IFRS balances V ASSETS Non-Current Assets Investment properties, net - a) G Property, plant and equipment, net ) a), f), g) ) - Trading properties - - b), c) C ) Intangible assets, net ) g) D, M ) Inventories - b), c) ) - - Investments in associates and joint ventures - E, K, L ) Deferred income tax assets - - N Trade and other receivables, net ) - A, J Investments in financial assets - - d) F Investments - a), b), d) ) - - Negative goodwill ) - - E - Total Non-Current Assets ) ) Current Assets Trading properties - - b) C ) Inventories ) b) ) - Trade and other receivables, net ) f) A, I Investments in financial assets - ) e) - Investments - e) ) - - Cash and cash equivalents ) - - Total Current Assets ) TOTAL ASSETS ) - 20 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) Argentine GAAP balances I Deconsolidation of joint ventures II Ref. 2.3.10.2 Reclassifications III Ref. 2.3.10.3 Measurement adjustments IV IFRS balances V SHAREHOLDERS' EQUITY Capital and reserves attributable to equity holders of the parent Share capital - - - Inflation adjustment of share capital - - - Share premium - - - Reserve for share-based compensation - - - Appraisal revaluation - j) ) - - Legal reserve - - - Acquisition of additional interest in subsidiaries - - - M ) ) Retained earnings - j) Equity attributable to equity holders of the parent - - ) Non-controlling interest - - O TOTAL SHAREHOLDERS´ EQUITY - - ) LIABILITIES Non-Current Liabilities Trade and other payables ) - B, C, H Borrowings ) - - Deferred income tax liabilities ) - N Provisions - - - Total Non-Current Liabilities ) - Current Liabilities Trade and other payables ) - B H Income tax liabilities (4 ) - - Payroll and social security liabilities ) - - Borrowings ) - - Total Current Liabilities ) - TOTAL LIABILITIES ) - TOTAL SHAREHOLDERS' EQUITY AND LIABILITIES ) - 21 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) Reconciliation of comprehensive income for the nine-month period ended March 31, 2012 Argentine GAAP balances I Deconsolidation of joint ventures II Ref. 2.3.10.2 Reclassifications III Ref. 2.3.10.3 Measurement adjustments IV IFRS balances V Revenues ) h), i) A, B, H Costs ) h) ) C, D, G ) Gross Profit ) General and administrative expenses ) - D, E ) Selling expenses ) - G, I ) Gain from recognition of assets at net realizable value - - C ) - Other operating expenses, net - - i) ) - ) Profit from Operations ) ) Share of profit / (loss) of associates and joint ventures - K, L ) Amortization of goodwill, net - - E ) - Other income, net ) (7 ) i) - - Profit from Operations Before Financing and Taxation ) - Finance income ) - F, J ) Finance costs ) - H ) ) Financial results, net ) - ) ) Profit Before Income Tax ) - Income tax expense ) 43 - N ) ) Profit for the Period - - Attributable to: Equity holders of the parent - - O Non-controlling interest - - ) 22 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) Reconciliation of comprehensive income for the three-month period ended March 31, 2012 Argentine GAAP balances I Deconsolidation of joint ventures II (*) Reclassifications III (*) Measurement adjustments IV (*) IFRS balances V Revenues ) Costs ) ) ) Gross Profit ) ) General and administrative expenses ) - ) Selling expenses ) - ) Gain from recognition of assets at net realizable value - - ) - Other operating expenses, net - - ) - ) Profit from Operations ) ) Share of profit / (loss) of associates and joint ventures - ) ) Amortization of goodwill, net - - ) - Other income, net ) 11 - - Profit from Operations Before Financing and Taxation - Finance income ) - ) Finance costs ) - ) ) Financial results, net ) 63 - ) ) Profit Before Income Tax - Income tax expense ) ) - ) ) Profit for the period - - ) Attributable to: Equity holders of the parent - - ) Non-controlling interest - - (*) Corresponds to the same reclassifications and/or measurement adjustments explained in Notes 2.3.6 and 2.3.8. 23 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) Reconciliation of comprehensive income for the year ended June 30, 2012 Argentine GAAP balances I Deconsolidation of joint ventures II Ref. 2.3.10.2 Reclassifications III Ref. 2.3.10.3 Measurement adjustments IV IFRS balances V Revenues ) h), i) A, B, C, H Costs ) h) ) C, D, G ) Gross Profit ) 63 General and administrative expenses ) - D, E 69 ) Selling expenses ) - G, I ) Gain from recognition of assets at net realizable value - - C ) - Other operating expenses, net - - i) ) D ) Profit from Operations ) ) Share of profit / (loss) of associates and joint ventures ) - E, K, L ) Amortization of goodwill, net 31 - E ) - Other income, net ) 61 i) - - Profit from Operations Before Financing and Taxation ) - Finance income ) - C, F, J ) Finance costs ) - H ) ) Financial results, net ) - ) ) Profit Before Income Tax ) - Income tax expense ) - N ) ) Profit for the year - - Attributable to: Equity holders of the parent - - Non-controlling interest - - O ) 24 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) Reconciliation of cash flows for the nine-month period ended March 31, 2012 and for the year ended June 30, 2012 Based on IAS 7 “Statement of Cash Flows” requirements, the Group has made the following reclassification between operating investing and financing activities in the cash flow statements presented under Argentine GAAP and the cash flows statements under IFRS as further detailed below: (a) Operating activities Cash generated from operating activities under Argentine GAAP Direct cost capitalization Deconsolidation of joint ventures ) ) Foreign exchange gain on cash and cash equivalents Cash generated from operating activities under IFRS (b) Investing activities Cash used in investing activities under Argentine GAAP ) ) Acquisition of additional interest in subsidiaries Direct cost capitalization ) ) Deconsolidation of joint ventures ) ) Cash used in investing activities under IFRS ) ) (c) Financing activities Cash used in financing activities under Argentine GAAP ) ) Acquisition of additional interest in subsidiaries ) ) Deconsolidation of joint ventures - Cash used in financing activities under IFRS ) ) (d) Net increase / (decrease) in cash and cash equivalents Net increase/ (decrease) in cash and cash equivalents under Argentine GAAP ) Foreign exchange gain on cash and cash equivalents Deconsolidation of joint ventures ) ) Net increase/ (decrease) in cash and cash equivalents under IFRS ) 25 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) Explanation of the transition to IFRS In addition to the exemptions and exceptions discussed above, the following narratives explain the significant differences between the previous Argentine GAAP accounting policies and the current IFRS accounting policies applied by the Group. Only the differences having an impact on the Group are explained below. The following is not a complete summary of all of the differences between Argentine GAAP and IFRS. The descriptive caption next to each numbered item below corresponds to the same numbered and descriptive caption in the summary tables above, which reflect the quantitative impacts from each change. Column I in the tables on previous pages represents the Argentine GAAP balances prior to transition as published in the latest Group’s Argentine GAAP financial statements as of and for the year ended June 30, 2012 compared to July 1, 2011 and for the nine and three-month periods ended March 31, 2012. However, certain reclassifications and/or groupings have been made to such information in Column I to avoid lengthy explanations of certain format changes introduced in these first IFRS financial statements. The following changes have been made the previous Argentine GAAP statement of financial position in Column I: The line items "Trade receivables" and "Other receivables" have been grouped into the new line item "Trade and other receivables”. The line items “Trade payables”, “Customer advances”, “Taxes payable”, “Other liabilities” and “Dividends payable”have been also grouped into the new line item “Trade and other payables”, with the exception of income tax currently payable and deferred income taxes which have been shown separately. Goodwill which was previously disclosed separately offsetting negative goodwill has been included as part of “Intangible assets”. Cash equivalents previously disclosed as part of the line item current investments have been grouped together with cash and banks, in the line named “Cash and cash equivalents”. 26 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) Investments in associates previously included as part of “Non-current investments” have been separately disclosed in the new line item “Investments in associates and joint ventures”. The portion of equity in a subsidiary not attributable directly or indirectly to a parent is known as “Minority interest” and is classified as a separate component between the liability and equity sections of the statement of financial position (mezzanine section). IFRS 10 “Consolidated financial statements” specifies that a non-controlling interest in a subsidiary is an ownership interest in the consolidated entity that should be reported as a separate component within equity in the consolidated financial statements. The Group has non-controlling interest in more than one subsidiary. Accordingly, the Group aggregated its various non-controlling interests on the consolidated statements, renamed them as “Non-controlling interest” and reclassified the aggregated amount from the mezzanine section to shareholders’ equity at transition date. The following changes have been made to the statement of comprehensive income for the year ended June 30, 2012 and for the nine and three-month periods ended March 31, 2012: The format of the income statement has been restructured to simplify its reading. To that effect, all revenue streams of the Group which were previously disclosed separately (i.e. leases and services, consumer financing and others), together with its corresponding costs of sales, have been aggregated into two line items titled "Revenues" and "Costs" in Column I. Revenue and costs are then cross-referenced to respective notes in the financial statements where a detailed breakdown of the items included is provided per line of business. Pursuant to the Argentine GAAP in force, the share of losses and profits from associates is shown after the financial income (expense) line, on the grounds that they arise from investing activity. Likewise, under IFRSs, the share of profits and losses from associates is generally shown after the financial income (expense) line. However, where associates and joint ventures are an integral vehicle to carry out the Group’s operations, it is more adequate to show the share of profits and losses of associates and joint ventures before financial income (expense). In accordance with its strategy, the Group conducts its operations through controlled companies or joint ventures. Therefore, under the IFRSs, the Group shows the profits or losses from associates and joint ventures before the financial income (expense) line. For of simplicity, the share of profits and losses from associates is shown before financial income (expenses), in Column I. 27 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) Non-controlling interests in the income of a consolidated subsidiary which was previously classified as a component of net earnings within the income statement has been presented as an allocation of net earnings in Column I. As part of the adoption to IFRS, the term "Minority interest" has also been replaced with the new term "non-controlling interest" in accordance with IAS 1. Under the Argentine GAAP in force, financial income (expense) are broken down depending on whether it is generated by assets or liabilities. Under the IFRSs, the Group has adopted the criterion of showing financial income and financial expenses on different lines in the income statement. For of simplicity, the Group has reclassified the figures as per Argentine GAAP in force shown under “Financial income (expense) generated by assets” and “Financial income (expense) generated by liabilities”, into “Financial income” and “Financial expense” as established by the IFRSs, as applicable, in Column I. Deconsolidation of joint ventures (Column II) Argentine GAAP – Entities in which the Group has joint control are proportionately consolidated. As of July 1st, 2011, the Group did not have joint venture´s investments. As at March 31, 2012, the joint venture of the Group is Nuevo Puerto de Santa Fe S.A As at June 30, 2012, joint ventures of the Group are Nuevo Puerto de Santa Fe S.A. and Quality Invest S.A IFRS - The Group has assessed the nature of its joint arrangements in line with IFRS 11 “Joint Arrangements” and determined them to be joint ventures. Joint ventures are accounted for under the equity method of accounting. As a result, the Group deconsolidated the accounts of the joint ventures and presented them as a single line item on the face of the statement of financial position. Column II titled “Deconsolidation of joint ventures” reflects the elimination on a line-by-line basis of the Argentine GAAP pro-rata equity interest in the joint ventures and recognition of the Group’s investments in the joint ventures as a single line item titled “Investments in associates and joint ventures” on the statement of financial position and as a single line item titled “Share of profit or loss of associates and joint ventures”. The impact of the IFRS adjustments on joint venture balances in further discussed in Note 2.3.10.3 below. 28 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) Presentation reclassifications (Column III) Presentation reclassifications affecting the statement of financial position The column titled “Presentation Reclassifications” reflects the differences in disclosure and format between the statement of financial position under Argentine GAAP and IFRS. Unless otherwise stated, amounts have been reclassified for presentational purposes under IFRS prior to affecting the corresponding IFRS adjustments, as applicable, to the Argentine GAAP amounts. The impact of the IFRS adjustments on reclassified balances is included in Column IV titled ¨Measurement Adjustments¨ and is further discussed in Note 2.3.10.3 below. Unless otherwise stated, these presentation reclassifications affect both the statement of financial position as at transition date, i.e. July 1, 2011, March 31, 2012 and June 30, 2012. (a) Investment properties Argentine GAAP – There are not specific requirements for presentation of investment property. Accordingly, the Group does not present separately investment property and includes it as part of property, plant and equipment and non-current investments. Certain property of the Group is being partially owner-occupied while the rest is being rented out to third parties. There is no such distinction under Argentine GAAP. Portions that are owner-occupied are accounted for and presented in the same way as portions that are being rented out. There is no distinction under Argentine GAAP and property rented out to associates or joint ventures are accounted for as property, plant and equipment. IFRS – IAS 1 “Presentation of Financial Statements” requires investment property to be presented as a separate line item on the face of the statement of financial position within non-current assets. In addition, the portions of the property that are being owner-occupied are accounted for and presented as property, plant and equipment under IAS 16 while the portions being rented out are treated and presented as investment property under IAS 40. As a result, the Group reclassified the corresponding amounts of Ps. 1,475,076, Ps. 1,438,173 andPs. 1,432,388 out of property, plant and equipment and Ps. 79,605, Ps. 79,605 and Ps. 119,719 respectivelyout of non-current investments as at July 1, 2011, March 31, 2012 and June 30, 2012, into a new line item titled “Investment properties, net” under IFRS. 29 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) (b) Trading properties Argentine GAAP – There are not specific requirements for separate presentation of trading properties. Trading property is included as part of inventories and non-current investments. IFRS – Trading properties are inventories under IAS 2 “Inventories”. The Group also has harvested, materials and supplies, and other items classified as inventories under IAS 2. Due to the significance and different nature of these inventories, the Group decided to present trading property separately. As a result, the Group reclassified the corresponding amounts of Ps. 36,198, Ps. 18,114 and Ps. 14,424 out of inventories and Ps. 13,188, Ps. 13,188 and Ps. 13,188 out of non-current investments as at July 1, 2011, March 31, 2012 and June 30, 2012 into a new line item titled “Trading properties” under IFRS. (c) In-kind receivables from barter transactions Argentine GAAP – In-kind receivables from barter transactions representing the Group’s right to receive residential apartments to be constructed by a third-party developer are classified as inventory on the face of the statement of financial position. IFRS – In-kind receivables, representing the Group´s right to receive residential apartments to be constructed by a third party developer, are not financial assets under IFRS. These in-kind receivables are similar to trading property and they are classified accordingly in current or non-current assets, as appropriate. The Group reclassified the corresponding amounts of Ps. 23,309, Ps. 23,608 and Ps. 23,608 as at July 1, 2011, March 31, 2012 and June 30, 2012, respectively, out of inventories into the new line item titled “Trading properties” within non-current or current assets, as appropriate, under IFRS. (d) Non-current investments – financial assets Argentine GAAP – There are not specific requirements for separate presentation of financial assets. Certain financial assets carried at cost under Argentine GAAP were included within non-current investments. IFRS – IAS 1 “Presentation of Financial Statements” requires financial assets carried at fair value through profit or loss to be presented as a separate line item on the face of the statement of financial position. 30 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) The Group reclassified the corresponding amounts of Ps. 64,001, Ps. 58,945 and Ps. 98,903 as at July 1, 2011, March 31, 2012 and June 30, 2012, respectively, out of non-current investments into a new line item titled “Investments in financial assets” within non-current assets under IFRS. (e) Current investments – financial assets Argentine GAAP – Certain instruments carried at fair value are included within the line item investments in the face of the statement of financial position. IFRS – These investments are also carried at fair value but they are separately disclosed in the new line item titled “Investments in financial assets”. The Group reclassified the corresponding amounts of Ps. 29,396, Ps. 84,861 and Ps. 46,124 as at July 1, 2011, March 31, 2012 and June 30, 2012, respectively, out of investments into “Investments in financial assets” under IFRS. (f) Advances for purchases of property, plant and equipment, inventories and investments in associates and joint ventures Argentine GAAP – Receivables representing money advances made for the purchase of items of property, plant and equipment, inventories and investments in associates and joint ventures are shown as part of their respective balances. IFRS – Advances for the purchase of items of investment property, property, plant and equipment, inventories and investments in associates and joint ventures are not considered part of these balances until the respective item is received, and, thus, they are shown within “Trade and other receivables, net”. As a result, the Group reclassified Ps. 11,151, Ps. 19,100 and Ps. 20,759 from property, plant and equipment, as at July 1, 2011, March 31, 2012 and June 30, 2012, respectively, and Ps. 1,538, from investments in associates and joint ventures, as at July 1, 2011 into “Trade and other receivables, net”. 31 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) (g) Software Argentine GAAP – Under Argentina GAAP, the Group classified software into Property, plant and equipment. IFRS – Software is not considered part of property, plant and equipment thus, it is shown within Intangible assets, net”. As a result, the Group reclassified the corresponding amounts of Ps. 1,069, Ps. 906 and Ps. 906 as at July 1, 2011, March 31, 2012 and June 30, 2012, respectively, out of property, plant and equipment into “Intangible assets, net” under IFRS. Presentation reclassifications affecting the statement of comprehensive income (h) Revenue – service charges Argentine GAAP – The Group structures its operating leases to allow for recovery of a significant portion of property operating, real estate taxes, repairs and maintenance, and advertising and promotion expenses from tenants. A substantial portion of the Group’s leases require the tenants to reimburse the Group for a substantial portion of operating expenses, including common area maintenance, real estate taxes and insurance. The Group’s tenants are required to pay for their proportionate share of property common operating costs. These expenses (“service charge expenses”) are incurred and paid by the Group and subsequently charged to tenants without any mark-up (“service charge income”). Under Argentine GAAP, service charge income and service charge expense are offset and presented net in the income statement. IFRS – IAS 18 states that whether an entity is acting as a principal or an agent in transactions is dependent on the facts and circumstances of the relationship. The Group has assessed the substance of the transactions and concluded that the Group is acting as a principal since it has exposure to the significant risks and rewards associated with the rendering of services. Therefore, service charge income is presented separately from property operating expenses. Property operating expenses are expensed as incurred and any property operating expenditure not recovered from tenants through service charges or when the property is vacant are charged to the income statement. The Group’s advertising and promotional costs are expensed as incurred. 32 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) As a result, under IFRS, Ps. 328,535 for the period ended March 31, 2012, and Ps. 445,676 for the year ended June 30, 2012 were recognized for service charge income as a component of Group’s revenue with a corresponding amount of service charge expense as a component of Group’s costs. As the Group charges tenants the same amounts expensed with suppliers without any mark-up, there is no impact on operating income, net income or cash flows. (i) Other operating income, net Argentine GAAP – Under Argentine GAAP, certain income and expense items are included as part of financial results or other non-operating income and expenses, as appropriate. These items primarily comprise donations, among others. IFRS – Under IFRS, income and expense items are generally presented under IFRS as “Other operating income, net”. As a result, under IFRS, the Group has reclassified gains or losses on these items to “Revenues” and “Other operating income, net”, for the period ended March 31, 2012 and for the year ended June 30, 2012. Presentation reclassifications affecting the statement of changes in shareholders´ equity (j) Appraisal revaluation Argentine GAAP – Fixed assets include Ps. 3,953 resulting from the appraisal revaluation carried out by professional independent experts. The difference arising from the technical value and the restated residual value has been included in the account “Appraisal revaluation” disclosed in the shareholders’ equity. IFRS – Under IFRS and following with the comments made on the deemed cost exemption, the Group has relied on revaluations made under the prior standard and the balance of the valuation reserve was reclassified as retained earnings. Presentation reclassifications affecting the statement of cash flows for the nine-month period ended March 31, 2012 and for the year ended June 30, 2012 Pursuant to Argentine GAAP, the Group proportionally consolidated the joint ventures’ accounts. Consequently, a difference is generated between the amount of cash and cash equivalents reported in the main statement of cash flows and the amount of cash and cash equivalents that would be reported in the statement of cash flows prepared under IFRS. 33 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) On the other hand, under the Argentine GAAP in force, the effect of exchange rate changes on cash and cash equivalents was shown as part of operating activities and not under a fourth category in the statement of cash flows as required by the IFRSs. Additionally, pursuant to Argentine GAAP, proceeds derived from sale of property, plant and equipment (including properties classified as investment property under IFRS) was reported as operating activities. In accordance with IFRS, proceeds derived from sale of investment property and property, plant and equipment is reported as investment activities. Finally, pursuant to Argentine GAAP, acquisition of non-controlling interest was reported as investing activities, whereas, in accordance with IFRS, it must be reported as cash from financing activities. Thus, cash flows generated by or used in operating, investing and financing activities were different in the statement of cash flow prepared under Argentine GAAP. Valuation adjustments (Column IV) Argentine GAAP differs in certain significant respects from IFRS. Such differences involve methods of measuring the amounts shown in the consolidated financial statements, as further described below: (A) Revenue recognition – “scheduled rent increases” Argentine GAAP – Revenue from “non-cancelable” leases subject to scheduled rent escalation clauses is recognized when the escalated payments are due. Therefore, revenue does not include an averaging of rental income. Rent-free periods, reduced rent or other tenant incentives, if any, are recognized in the period in which these incentives are provided. IFRS – The Group applied IAS 17 ‘Leases’. As a result, lease income from operating leases with scheduled rent increases is recognized on a straight-line basis over the term of the leases. All tenant incentives, if any, are treated as a reduction of rental income on a straight-line basis over the lease terms. 34 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) As a result, the Group recognized a receivable for rent averaging of Ps. 47,546, Ps. 68,034 andPs. 74,863 in the line item “trade and other receivables” as at July 1, 2011, March 31, 2012 and as at June 30, 2012, respectively. As at July 1, 2011, the adjustment was recognized against retained earnings. For the period ended March 31, 2012 an amount of Ps. 47,546 was recognized against retained earnings and an amount of Ps. 20,488 was recognized against the line item titled “Revenues” in the statement of income. For the year ended June 30, 2012, an amount of Ps. 47,546 against retained earnings and an amount of Ps. 27,317 was recognized against the line item titled “Revenues” in the statement of income. (B) Revenue recognition – “letting fees” Argentine GAAP – The Group does not generally use the services of a third-party lease agent for its shopping center properties. Rather, the Group acts as its own leasing agent and earns letting fees. Letting fees are recognized at the time a transaction is successfully completed. A transaction is considered successfully completed when both parties (the tenant and the Group) have signed the related lease contract. IFRS – The Group considers that in these circumstances payments received from tenants for “letting fees” are not different from other payments received such as admission rights. Accordingly, revenue from letting fees is recognized under the straight-line method over the lease term. In the line item “Trade and other payables”, payments received from tenants for “letting fees” ofPs. 35,447, Ps. 42,306 and Ps. 44,446 were deferred as at July 1, 2011, as at March 31, 2012 and as at June 30, 2012, respectively. As at July 1, 2011, the adjustment was recognized against retained earnings. For the period ended March 31, 2012, an amount of Ps. 35,447 was recognized against retained earnings and an amount of Ps. 6,859 was recognized against the line item titled “Revenues”.For the year ended June 30, 2012 an amount of Ps. 35,447 was recognized against retained earnings and an amount of Ps. 8,999 was recognized against the line item titled “Revenues” in the statement of income. 35 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) (C) Trading properties Argentine GAAP –Trading properties are stated at the lower of cost adjusted for inflation or net realizable value. Additionally, trading properties are measured at net realizable value when contracts are exchanged for which a non-refundable deposit has been received securing the sale in advance of legal completion (i.e. transfer of deed of title and significant risk and rewards). This form of sale fixes the price of the property and the terms and conditions of the contract providing reasonable certainty about the closing of the transaction and realization of the gain. Accordingly, these transactions are deemed consummated for Argentine GAAP purposes and revenue is recognized at the time the contract is signed. Gain on the revaluation of trading property to net realizable value is shown as “Gain from recognition of inventories at net realizable value” in the statement of income. IFRS – Trading properties are measured at the lower of cost or net realizable value. Revenue from the sale of properties is recognized only when the significant risks and rewards have transferred to the buyer. This will normally take place on unconditional exchange of contracts. For conditional exchanges, sales are recognized when these conditions are satisfied. As a result, the Group eliminated the effect of inflation adjustment on trading properties for a total ofPs. 10,730, Ps. 7,164 and Ps. 7,164 as at July 1, 2011, as at March 31, 2012, and June 30, 2012, respectively. As at July 1, 2011, the adjustment was recognized against retained earnings. For the period ended March 31, 2012, an amount of Ps. 10,730 was recognized against retained earnings, and an amount of Ps. 3,566 was recognized against the line item “Costs” in the statement of income.For the year ended June 30, 2012, an amount ofPs. 10,730 was recognized against retained earnings and an amount of Ps. 3,566 was recognized against the line item “Costs” in the statement of income. 36 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) On the other hand, the Group adjusted the revaluation of trading properties due to property contracts exchanged prior year-end and for which title had not been transferred as of that date, for an amount of Ps. 14,964, Ps. 8,182 and Ps. 8,869 as at July 1, 2011, March 31, 2012 and June 30, 2012, respectively. As at July 1, 2011, the adjustment was recognized against retained earnings. For the nine month period ended March 31, 2012, the Group recognized: (i) a gain of Ps. 15,335 against “Costs” in the statement of income, (ii) a decrease for an amount of Ps. 8,553 in the line “Gain from recognition of inventories at net realizable value”, as shown in the statement of income according to Argentine GAAP, and (iii) the remaining amount of Ps. 14,964 against retained earnings. For the fiscal year ended June 30, 2012, the Group recognized: (i) a gain of Ps. 19,309 against “Costs” in the statement of income, (ii) a decrease of Ps. 4,318 in the line “Revenues” and,(iii) a decrease for an amount ofPs. 8,870 in the line “Gain from recognition of inventories at net realizable value”, as shown in the statement of income according to Argentine GAAP, (iv) a decrease of Ps. 26 in the line “Finance income”, and (iv) the remaining amount of Ps. 14,964 against retained earnings. (D) Pre-operating and organization expenses Argentine GAAP – Under Argentine GAAP, pre-operating, organization expenses and other start-up costs (mainly related to the opening of new shopping centers) are capitalized and amortized under the straight-line method generally over a period of three to five years. IFRS – IFRS prescribes that pre-operating expenses cannot be attributed to the cost of property, plant and equipment, investing property, trading properties or the formation of intangible assets and are immediately recognized as expenses. As a result, the balances of pre-operating, organization expenses and other start-up costs capitalized under Argentine GAAP for an amount of Ps. 21,961, Ps. 18,244 and Ps. 20,903, as at July 1, 2011, March 31, 2012 and June 30, 2012, respectively, were derecognized under IFRS. As at July 1, 2011, the adjustment was recognized against retained earnings. For the period ended March 31, 2012, the Group recognized: (i) a gain of Ps. 2,826 against “Costs” in the statement of income, (ii) a gain of Ps. 891 against “General and administrative expenses” in the statement of income and (iii) the remaining amount of Ps. 21,961 against retained earnings. For year ended June 30, 2012, the Group recognized (i) a gain of Ps. 3,170 against “Costs” in the statement of income, (ii) a loss of Ps. 2,112 against “General and administrative expenses” in the statement of income, and (iii) the remaining amount of Ps. 21,961 against retained earnings. 37 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) (E) Goodwill Goodwill Argentine GAAP – The Group accounts for acquisitions of businesses and non-controlling interests under the purchase method of accounting. Under the purchase method of accounting, the Group allocates the purchase price to tangible and intangible assets and liabilities based on the respective fair values. Goodwill represents the excess of cost over the fair value of net identifiable assets and is amortized under the straight-line method over the weighted average useful life of the tangible assets acquired. Goodwill does not exceed its respective estimated recoverable value at year-end. IFRS – As noted in Note 2.2., the Group has applied the exemption in IFRS 1 for business combinations. Also, as noted in Note 2.2., the Group has applied the exception in IFRS 1 for acquisitions of non-controlling interests. Consequently, business combinations and acquisitions of non-controlling interests completed prior to July 1, 2011 have not been restated and the carrying amount of goodwill under IFRS as of July 1, 2011 is equal to the carrying amount under Argentine GAAP as of that date totaling Ps. 506. There were no previously recognized intangible assets under Argentine GAAP that did not qualify for separate recognition under IFRS. In accordance with IFRS, goodwill is not amortized; it is, instead, tested for impairment annually. Goodwill has been tested at transition date and no impairment has been recognized. The amortization for the period ended March 31, 2012 and for the year ended June 30, 2012 was Ps. 0 and Ps. 32, respectively. As a result, this amortization charge has been adjusted against the line item “Amortization of goodwill”, which is disclosed in the statement of income under Argentine GAAP. Negative Goodwill Argentine GAAP – Under Argentine GAAP, when the amount paid in a business combination or acquisition of a non-controlling interest is lower than the carrying amount of the acquired assets and assumed liabilities, the Group recognizes such amount as negative goodwill on the statement of financial position (as a deduction to non-current assets) and amortizes it over the period considered to justify negative goodwill not exceeding 20 years. However, under Argentine GAAP, when negative goodwill exists, acquired intangible assets which otherwise would be recognized are reduced to absorb the negative goodwill even if they are then assigned a zero value. 38 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) Additionally, where the amount paid for the acquisition of associates and/or joint ventures is lower to the investor's interest in the net fair values of the associate and/or joint venture's identifiable assets and liabilities, the Group recognizes such amount as negative goodwill on the statement of financial position and amortizes it over the period considered to justify negative goodwill not exceeding 20 years. Such amortization is recognized under the line “Share of profit of associates and joint ventures” in the income statement. IFRS – As noted in Note 2.2., the Group has applied the exemption in IFRS 1 for business combinations. Also, as noted in Note 2.2., the Group has applied the exception in IFRS 1 for acquisitions of non-controlling interests. Consequently, business combinations and acquisitions of non-controlling interests completed prior to July 1, 2011 have not been restated, and the carrying amount of negative goodwill under IFRS as of July 1, 2011 equals the carrying amount under Argentine GAAP as of that date. In accordance with IFRS, negative goodwill is recognized in profit or loss immediately. Additionally, acquisitions of associates and/or joint ventures are initially recorded at cost of the investment. Any difference between the cost of the investment and the investor's interest in the net fair values of the associate's and/or joint venture’s identifiable assets and liabilities is goodwill. Negative goodwill is taken to the income statement in the period when the associate and/or joint venture is acquired. As a result, the balances of negative goodwill recognized in the statement of financial position under Argentine GAAP were derecognized under IFRS for an amount of Ps. 27,685, Ps. 26,021 and Ps. 25,619 as at July 1, 2011, March 31, 2012 and June 30, 2012, respectively. Additionally, the balances of investments in associates and joint ventures in the statement of financial position under Argentine GAAP were derecognized under IFRS for an amount of Ps. 186, Ps. 131 and Ps. 112 as at July 1, 2011, March 31, 2012 and June 30, 2012, respectively. During July 1, 2011, the adjustment was recognized against retained earnings.For the period ended March 31, 2012, the Group recognized: (i) a gain of Ps. 70 against “Administrative expenses” in the statement of income, (ii) a decrease of Ps. 1,603 in the line item “Amortization of goodwill” which, in line with Argentine GAAP, is disclosed in the statement of income, and (iii) the remaining amount of Ps. 27,685 against retained earnings.For year ended June 30, 2012, the Group recognized: (i) a loss of Ps. 69 against “General and administrative expenses” in the statement of income, (ii) a decrease of Ps. 2,136 in the line item “Amortization of goodwill” which, in line with Argentine GAAP, is disclosed in the statement of income, and (iii) the remaining amount of Ps. 27,685 against retained earnings. 39 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) (F) Non-current investments – financial assets Argentine GAAP – The Group holds investments in quoted equity securities with readily determinable fair values, namely TGLT S.A Under Argentine GAAP, these investments are carried at acquisition cost since they are not held for the purpose of trading in the short term. IFRS – Under IFRS 9, all equity investments are measured at fair value. For certain equity investments, the Group can make an irrevocable election at initial recognition to recognize changes in fair value through other comprehensive income rather than profit or loss. Nevertheless, the Group has not chosen to recognize the changes in fair value of shares under other comprehensive income. Therefore, The Group has elected to recognize changes in the fair value of these equity securities in the statement of income. As a result, the Group adjusted the value of these equity securities to fair value by Ps. 12,255, Ps. 14,446 and Ps. 6,090 at July 1, 2011, March 31, 2012 and June 30, 2012, respectively. As at July 1, 2011, the adjustment was recognized against retained earnings. For the period ended March 31, 2012, an amount of Ps. 12,255 was recognized against retained earnings and a gain of Ps. 2,191 gain was recognized against the line item “Financial results, net” in the statement of income.For the year ended June 30, 2012, an amount of Ps. 12,255 was recognized against retained earnings and an amount of Ps. 6,165 was recognized against the line item titled “Financial results, net” in the statement of income. (G) Initial direct costs on operating leases Argentine GAAP – Under Argentine GAAP, certain initial direct costs (i.e. legal fees, commissions and other fees) paid to third parties for arranging a lease (when the Group is a lessor) are recognized as an immediate expense when incurred. IFRS – Initial direct costs incurred by lessors in arranging an operating lease are added to the carrying amount of the leased assets (i.e. investment properties) and are recognized as an expense over the lease term on the same basis as the lease income. 40 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) As a result, Ps. 232, Ps. 357 and Ps. 351, as at July 1, 2011, March 31, 2012 and June 30, 2012, respectively, were added to investment property. As at July 1, 2011, the adjustment was recognized against retained earnings. For the period ended March 31, 2012, an amount of Ps. 232 was recognized against retained earnings and an amount of Ps. 125 was recognized against the line item “Selling expenses” in the statement of income.For the year ended June 30, 2012, an amount of Ps. 232 was recognized against retained earnings and an amount of Ps. 335 was recognized against the line item “Selling expenses” and Ps. 216 against “Costs” in the statement of income. (H) Tenant deposits Argentine GAAP – The Group obtains deposits from tenants as a guarantee for returning the property at the end of the lease term in a specified good condition or for the lease payments for a period of generally 3 years. The deposits generally are one months of lease rentals. These deposits are treated as liabilities under Argentine GAAP and measured at the amount received by the tenants. IFRS - Tenant deposits are treated as a financial liability in accordance with IFRS 9, and they are initially recognized at fair value. The difference between fair value and cash received is considered to be part of the minimum lease payments received for the operating lease (deferred income). The deposits are subsequently measured at amortized cost, and deferred income is amortized under the straight line method over the lease term. As a result, the Group adjusted the financial liability from tenant deposits within trade and other payables for an amount of Ps. 43, Ps. 89 and Ps. 111 as at July 1, 2011, March 31, 2012 and June 30, 2012, respectively. As at July 1, 2011, the adjustment was recognized against retained earnings. For period ended March 31, 2012, the Group recognized: (i) a gain of Ps. 263 against “Revenues” in the statement of income (due to an increased lease revenue under IFRS), (ii) a loss of Ps. 217 against “Financial costs” in the statement of income (due to recognition of financial liabilities at its amortized cost under IFRS), and (iii) the remaining amount of Ps. 43 against retained earnings. For the fiscal year ended June 30, 2012, the Group recognized: (i) a gain of Ps. 345 against “Revenues” in the statement of income (due to an increased lease revenue under IFRS), (ii) a loss of Ps. 277 against “Financial costs” in the statement of income (due to recognition of financial liabilities at its amortized cost under IFRS), and (iii) the remaining amount of Ps. 43 against retained earnings. 41 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) (I) Impairment of financial assets Argentine GAAP - As at July 1, 2011, March 31, 2012 and June 30, 2012, the Group maintains receivables relating to credit card loans. Which receivables are carried at amortized cost.Under Argentine GAAP, the Group determined a provision for doubtful accounts based on specific criteria set forth for financial and banking institutions. IFRS – The Group applied the criteria for impairment provisions in IFRS 9. As a result, the Group recognized an impairment loss of Ps. 2,088 and Ps. 1,378 and Ps. 519 as at July 1, 2011, March 31, 2012 and June 30, 2012, respectively. As at July 1, 2011, the adjustment was recognized against retained earnings. For the period ended March 31, 2012, an amount of Ps. 2,088 was recognized against retained earnings and an amount of Ps. 710 was recognized against the line item titled “Selling expenses” in the statement of income.For the year ended June 30, 2012, an amount of Ps. 2,088 was recognized against retained earnings and an amount of Ps. 1,569 was recognized against the line item titled “Selling expenses” in the statement of income. (J) Present value accounting – tax credits Argentine GAAP – Under Argentine GAAP, certain long-term tax credits are present-valued as of year-end. IFRS – Under IFRS, there is no requirement to discount long-term tax credits. The Group elects to measure tax receivables and payables at the amounts expected to be recovered from or paid to the tax authorities and thus, not discounting long-term tax credits. As a result, the Group eliminated the effect of discounting tax credits for an amount of Ps. 10,943,Ps. 7,310 and Ps. 5,803 as at July 1, 2011, March 31, 2012 and June 30, 2012, respectively. As at July 1, 2011, the adjustment was recognized against retained earnings. For the period ended March 31, 2012, an amount ofPs. 10,943 was recognized against retained earnings and an amount of Ps. 3,633 was recognized against the line item titled “Financial Results, net” in the statement of income. For the year ended June 30, 2012, an amount ofPs. 10,943 was recognized against retained earnings and an amount of Ps. 5,140 was recognized against the line item titled “Financial results, net” in the statement of income. 42 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) (K) Impact of adjustments in accordance with IFRS in investments in associates Argentine GAAP - Investments in entities in which the Group exercises significant influence, but not control, are accounted for under the equity method. Under the equity method, the investment is recorded at original cost and periodically increased (decreased) by the investor's proportionate share of earnings (losses) of the investee and decreased by all dividends received from the investor by the investee. The Group applies its percentage ownership interest to the financial statements of its equity method investments prepared under Argentine GAAP. As at June 30, 2012, the associate of the Group is Tarshop S.A. IFRS – The Group assessed all of its interests in the entity mentioned in the paragraph above and determined that the Group exercises significant influence over them. Accordingly, under IFRS, the Group also accounts for these investments under the equity method of accounting. However, the Group has assessed the impact of IFRS adjustments on the financial statements of these investments prepared under Argentine GAAP prior to the application of the equity method. Following is a description of the most significant IFRS adjustments to the net equity and income of associates. - Under Argentine GAAP, revenues from life and disability insurance and loan origination fees are recognized on an up-front basis. Under IFRS, these revenues are recognized on a straight line basis over the term of the respective underlying receivables. - Under Argentine GAAP, the provision for doubtful accounts for loan losses are recognized based on specific criteria as set forth by the Central Bank for financial and banking institutions. Under IFRS, the associate applied the impairment provisions in IFRS 9. - Under Argentine GAAP, receivables transferred to trusts in securitization programs are treated as sales and a gain or loss is recognized on the sale. Usually the transferor retains an interest in the trust and maintains a cash reserve which serves as collateral for payments of amounts due under the debt securities issued by the trust. Under IFRS, following the provisions of IFRS 9, the associate is not able to derecognize financial assets with these characteristics. As a result, the associate continues recognizing the receivables and a liability for the consideration received upon transfer. The receivables recognized are then tested for impairment following the IFRS 9 criteria. 43 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 3. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) - Under Argentine GAAP, the calculation of the insurance technical reserves is recognized following the regulations issued by the National Insurance Superintendence. Under IFRS, following the guidance of IFRS 4 “insurance contracts”, the associate measured the insurance technical reserve in accordance with the “best estimation” approach. As a result, the net equity of these associates was reduced by Ps. 6,454, Ps. 11,814 and Ps. 11,609 as of July 1, 2011, March 31, 2012 and June 30, 2012, respectively. As at July 1, 2011, the adjustment was recognized against retained earnings. For the period ended March 31, 2012 an amount of Ps. 6,454 was recognized against retained earnings, an amount of Ps. 5,360 was recognized against “Share of profit / (loss) of associates and joint ventures” in the statement of income. For the year ended June 30, 2012, an amount of Ps. 6,454 was recognized against retained earnings and an amount of Ps. 5,155 was recognized against “Share of profit / (loss) of associates and joint ventures” in the statement of income. (L) Impact of IFRS adjustment on joint ventures Argentine GAAP – Investments in entities in which the Group exercises joint control are accounted for under the proportionate consolidation method. Under the proportionate consolidation method, the financial statements of the Group reflect the Group´s pro-rata equity interest in the jointly controlled entities on a line-by-line basis. The Group applied its pro-rata equity interest to the financial statements of its jointly-controlled entities prepared under Argentine GAAP. IFRS – The Group assessed all of its interests in joint arrangements and determined that they are joint ventures under IFRS 11. Accordingly, the Group accounted for its joint ventures under the equity method of accounting. The Group has assessed the impact of IFRS adjustments on the financial statements of joint ventures prepared under Argentine GAAP prior to the application of the equity method. As at June 30, 2012, the joint ventures of the Group are Quality Invest S.A. and Nuevo Puerto Santa Fe S.A Following is a description of the most significant IFRS adjustments to the net equity and income of the joint ventures. 44 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) - Under Argentine GAAP, tenant deposits are treated as liabilities and measured at the amount received by the tenants. Under IFRS, tenant deposits are treated as both a financial asset and a financial liability in accordance with IFRS 9, and they are initially recognized at fair value. The difference between fair value and cash received is considered to be part of the minimum lease payments received for the operating lease. The deposits are subsequently measured at amortized cost. - Under Argentine GAAP, revenue from non-cancelable leases subject to scheduled rent escalation clauses is recognized when the escalated payments are due. Under IFRS, the Company applied IAS 17 “Leases”. Consequently, revenue derived from operating leases with scheduled increases in recognized on a straight line basis over the lease agreement term. - Under Argentine GAAP, certain long-term tax credits are present-valued as of year-end. Under IFRS, there is no requirement to discount long-term tax credits. The joint venture elects to measure tax receivables and payables at the amounts expected to be recovered from or paid to the tax authorities and thus, not discounting long-term tax credits. As a result, the joint venture eliminated the effect of discounting tax. As a result, the net equities of the Group´s joint ventures were increased by Ps. 277 and Ps. 28 as of March 31, 2012 and June 30, 2012, respectively. As at July 1, 2011, the Group did not have joint venture´s investments. For the period ended March 31, 2012, an amount of Ps. 277 gain was recognized against retained earnings. For the year ended June 30, 2012, an amount of Ps. 28 was recognized in the statement of income. (M) Acquisition of non-controlling interest As stated in Note 2.2., the Group has applied the exception provided by IFRS 1 for accounting for changes in the interest in subsidiaries that do not result in loss of control. Consequently, acquisitions of non-controlling interests that took place before July 1, 2011 have not been restated. IFRS adjustments detailed below relate to acquisitions of non-controlling interest that took place on July 1, 2011 or after date. 45 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) Argentine GAAP – Under Argentine GAAP, the Group accounted the acquisition of the non-controlling interests under the purchase method of accounting.Under the purchase method of accounting, the purchase price paid is allocated to the net assets acquired based on its fair value. Assets, including goodwill, and liabilities of the acquired business are recognized using a cost accumulation approach (i.e. for the previous equity interests acquired). These acquisitions generated goodwill since the cost of acquisition exceeded the fair value of the net tangible and intangible assets acquired. IFRS – Under IFRS, the Group applied the principles of IFRS 10 in accounting for changes in ownership interests.As per IFRS 10, when an additional interest is obtained and control is maintained, the transaction is accounted for as an equity transaction. The Group does not recognize any additional acquisition adjustments to reflect the subsequent acquisition of additional interest in the subsidiary if there is no change in control. Under IFRS, the difference between the fair value of the consideration paid and the related carrying value of the non-controlling interest acquired is recognized in the controlling interest’s equity as a credit or debit to a reserve in net equity. Therefore, no gain or loss is recognized in the statement of income and no additional goodwill is recognized. The carrying value of the non-controlling interest is adjusted to reflect the change in the non-controlling interest’s ownership interest in the subsidiary. As a result of the explanation above, as of March 31, 2012 the Group: (i) derecognize net assets in the amount of Ps. 14,773 as business goodwill, deferred tax liabilities and intangible assets, (ii) recognized a decrease in non-controlling interest for an amount of Ps. 1,247, and (iii) recognized a debit in the amount of Ps. 16,020 against Shareholders' equity under IFRSs. Additionally, as of June 30, 2012 the Group: (i) derecognize net assets for Ps. 14,773 as business goodwill, deferred tax and intangible assets, (ii) recognized a decrease in non-controlling interest in an amount of Ps. 1,247, (iii) recognized a debit of Ps. 16,020 against equity. (N) Deferred income tax Argentine GAAP – The Group accounts for income taxes using the deferred tax method whereby deferred tax asset and liability account balances are determined based on differences between financial reporting and tax based assets and liabilities and are measured using the enacted tax rates. Argentine GAAP does not prescribe detailed specific guidance related to the recognition of a valuation allowance. The Group assesses the need for a valuation allowance based on several factors including but not limited to current projections, legal expiration periods and others. 46 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) IFRS – There is no difference in the determination of deferred income taxes. However, deferred tax assets are recognized when it is considered probable (defined as “more likely than not”) that sufficient taxable profits will be available to utilize the temporary difference or unused tax losses. IFRS does not allow the recognition of valuation allowances. IFRS establishes more specific and strict procedures to assess whether a deferred tax asset should be recognized. All available evidence, both positive and negative, is considered to determine whether, based on the weight of that evidence, a deferred tax asset should be recognized. Judgment must be used in considering the relative impact of negative and positive evidence. The weight given to the potential effect of negative and positive evidence should be commensurate with the extent to which it can be objectively verified. The more negative evidence that exists (a) the more positive evidence is necessary and (b) the more difficult it is to support a conclusion that a deferred tax asset can be recognized. As a result, on transition to IFRS, the Group has not recognized deferred tax assets relating to any carry forward losses and other temporary differences for an amount of Ps. 5,067, Ps. 6,363 and Ps. 6,705 as at July 1, 2011, March 31, 2012 and June 30, 2012, respectively. As at July 1, 2011, an adjustment against retained earnings was recognized. For the period ended March 31, 2012, an amount of Ps. 5,067 was recognized against retained earnings, and an amount of Ps. 1,297 against “Income tax expense” in the statement of income.For the year ended June 30, 2012, an amount of Ps. 5,067 against retained earnings and an amount of Ps. 1,638 against “Income tax expense” in the statement of income.In addition, the group has assessed the impact of all IFRS adjustments on deferred income tax. As a result, the Group recognized an adjustment to deferred income taxes of Ps. 4,960 (gain), Ps. 4,537 (loss) and Ps. 1,860 (loss) as at July 1, 2011, March 31, 2012 and June 30, 2012, respectively As at July 1, 2011, the adjustment was recognized against retained earnings. For the period ended March 31, 2012, an amount of Ps. 4,960 was recognized against retained earnings, and an amount of Ps. 9,496 against “Income tax expense” in the statement of income. For the year ended June 30, 2012, an amount of Ps. 4,960 against retained earnings and an amount of Ps. 6,820 against “Income tax expense” in the statement of income. (O) Non-controlling interest Differences for non-controlling interest include the effect of recording, where applicable, the corresponding effect of other differences between Argentine GAAP and IFRS. 47 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) Significant Accounting Policies The principal accounting policies applied in the preparation of these Unaudited Condensed Interim Consolidated Financial Statements are consistent with those applied in the preparation of the information under IFRS as of June 30, 2012, which are stated in Exhibit I and are based upon such IFRSs expected to be in force as of June 30, 2013. Use of estimates The preparation of financial statements at a certain date requires the Management to make estimations and evaluations affecting the amount of assets and liabilities recorded and contingent assets and liabilities disclosed at such date, as well as income and expenses recorded during the period. Actual results might differ from the estimates and evaluations made at the date of preparation of these financial statements. In the preparation of these Unaudited Condensed Interim Consolidated Financial Statements, the significant judgments made by Management in applying the Group’s accounting policies and the main sources of uncertainty were the same applied by the Group in the preparation of the annual consolidated financial statements relative to the year ended June 30, 2012 described in Exhibit I. 3. Seasonal effects on operations The operations of the Group’s shopping centers are also subject to seasonal effects, which affect the level of sales recorded by lessees. During summer time (January and February), the lessees of shopping centers experience the lowest sales levels in comparison with the winter holidays (July) and during the period of religious festivals (December) when they tend to record peaks of sales. Apparel stores generally change their collections during the spring and the fall, which impacts positively on shopping mall sales. Sale discounts at the end of each season also affect the business. As a consequence, a higher level of revenues is generally expected in the second half of the year rather than the first in shopping center operations. 48 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 4. Acquisitions and sales · Purchase of financial assets During this period the Group purchased: a)Corporate notes Class II from its controlling company IRSA due on July 20, 2020 in the amount of USD 3.55 million, which accrue interest at a fixed annual rate of 11.5% and will be paid semi-annually, while payment of principal is due upon maturity. b)Government of the City of Buenos Aires´ Bonds, for a nominal value of Ps. 19.0 million. These notes accrue interest at a fixed annual rate of 7.95%, payable semi- annually and maturing on April 29, 2014. c)Corporate notes from Banco Hipotecario for Ps. 5 million, which accrue interest at a fixed annual rate of 18.75%, payable semi- annually and maturing on August 8, 2013. · Acquisition of interest in joint ventures On November 29, 2012 APSA acquired shares of common stock, representing 50% of Entertainment Holdings S.A. (“EHSA”)´s capital stock and votes for Ps. 32 million. Under the acquisition agreement, APSA is entitled to exercise joint control over EHSA. EHSA is an Argentine company whose main asset consists of an indirect interest of 50% in the capital and voting rights of La Rural S.A. (“LRSA”), whereby it has joint control over this company together with Sociedad Rural Argentina (“SRA”), who owns the remaining 50%. Thus, APSA is owner of an indirect interest of 25% in LRSA, whose main asset consists of an usufruct enjoyment agreement on the Predio Ferial de Buenos Aires, located between Cerviño, Sarmiento, Santa Fé Avenues and Oro street, in the City of Buenos Aires (the “Predio Ferial”) entered into in 1999 with SRA, owner of such Predio Ferial. The fair value of the APSA’s investment in the joint venture was determined based on the fair value of EHSA’s net assets, with the usufruct enjoyment agreement being the main asset. APSA has allocated the price paid at the fair value of the net assets preliminary acquired based on the information available as of the closing date of these unaudited interim financial statements. Such fair value amounted to Ps. 15.3 million, which means a goodwill amount of Ps. 10.6 million recognized under the line “Investments in associates and joint ventures” in the statement of financial position for the period ended March 31, 2013. The fair value and identified goodwill should not be treated as final until the process of allocating the price paid is finalized. 49 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 4. Acquisitions and sales (Continued) The fair value of the usufruct agreement has been determined by application of the discounted cash flow method. This estimate also considered a discount rate that reflects the market assessments regarding uncertainties in terms of the cash flow amount and timing. The amount of net future cash flows was estimated based on the specific features of the property, the agreements in force, market information and future forecasts as of the valuation date. Net income forecasts, revenues growth rates and discount rates are among the most important assumptions used in the valuation. · Repurchase of convertible notes On January 14, 2013, IRSA accepted the repurchase offer submitted by APSA in connection with all of the Series I notes issued by APSA, which are convertible into shares (“ONC” as per the initials in Spanish), mature in July 2014 and amounted to a face value of USD 31.7 million, for a total price of USD 35.4 million, orUSD 1.1148554 per each ONC note. On January 15, 2013, the Company paid IRSA the amount of Ps. 175 million, thus recording a loss derived from the repurchase of Ps. 10,257, which amount is shown under financial income (expenses). 5. Financial Risk Management Financial risk The group´s diverse activities are exposed to a variety of financial risk: market risk (including foreing currency risk, interest rate risk and price risk), credit risk, liquidity risk and capital risk. Exhibit I provides information on financial risk management as of June 30, 2012 and July 1, 2011. Since June 30, 2012 there have been no changes in the risk management or risk management policies applied by the Group. Fair value estimates Since June 30, 2012 there have been no significant changes in business or economic circumstances affecting the fair value of the Group's financial assets or liabilities (either measured at fair value or amortized cost). Neither have been any transfers between the different hierarchies used to assess the fair value of the Group's financial instruments, nor reclassifications between its categories. 50 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 6. Segment reporting The following tables present the business segments corresponding to urban properties and investments, the Group´s main activity: Nine months ended March 31, 2013 Urban properties Investments Total urban properties and investment Shopping Center Properties Offices and others Sales and developments Financial operations and others Revenues Costs ) Gross profit Gain from disposal of investment property - - - General and administrative expenses ) ) - ) ) Selling expenses ) Other operating (expense) / income, net ) ) - ) Profit from Operations Share of profit of associates and joint ventures - - - Segment Profit Investment properties, net - Property, plant and equipment, net - - Trading properties - - - Goodwill - - Inventories - - - Investments in associates - - - Total segment assets Nine months ended March 31, 2012 Urban properties Investments Shopping Center Properties Offices and others Sales and developments Financial Operations and others Total urban properties and investment Revenues Costs ) Gross profit General and administrative expenses ) - - ) ) Selling expenses ) Other operating (expense) / income, net ) - - ) Profit from Operations Share of profit of associates and joint ventures - - - Segment Profit 51 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 6. Segment reporting (continued) The following tables present reconciliation between the total results of segment operations as shown in the column “Urban properties and investments” as of March 31, 2013 and 2012, and the results of operations as per the statement of comprehensive income. The adjustments relate to the presentation of the results of operations of joint ventures on an equity-accounted basis for IFRS income statement purposes. Nine months ended March 31, 2013 Total Segment reporting Adjustment for share of profit / (loss) of joint ventures As per Statement of Income Revenues ) Costs ) ) Gross Profit / (Loss) ) Gain from disposal of investment properties - General and administrative expenses ) ) Selling expenses ) ) Other operating (expense) / income, net ) ) Profitfrom Operations Before Share of Profit of Associates and Joint Ventures ) Share of profit / (loss) of associates and joint ventures ) Profit from Operations Before Financing and Taxation ) Nine months ended March 31, 2012 Total Segment reporting Adjustment for share of profit/ (loss) of joint ventures As per Statement of Income Revenues ) Costs ) ) Gross Profit / (Loss) ) General and administrative expenses ) ) Selling expenses ) ) Other operating (expense) / income, net ) 63 ) Profitfrom Operations Before Share of Profit of Associates and Joint Ventures ) Share of profit of associates and joint ventures Profit from Operations Before Financing and Taxation ) 52 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 6. Segment reporting (continued) Total segment assets are allocated based on the operations of the segment and the physical location of the asset. In line with the discussion above, segment assets include the proportionate share of the assets of joint ventures. The statement of financial position under IFRS shows the net investment in these joint ventures as a single item. March 31, 2013 Total reportable assets as per Segment Information Investment properties, net ) Property, plant and equipment, net ) Inventories ) Investments in associates and joint ventures Total assets as per the Statement of Financial Position 7. Information about principal subsidiaries The Group conducts its business through several operating and holding subsidiaries. The Group considers that the subsidiaries below are the ones with non-controlling interests material to the Group. Summarized statement of financial position Panamerican Mall S.A. (PAMSA) Emprendimiento Recoleta S.A. (ERSA) March 31, 2013 June 30, 2012 July 1, 2011 March 31, 2013 June 30, 2012 July 1, 2011 Assets Non-current assets Current assets Total assets Liabilities Non-current liabilities Current liabilities Total liabilities Net assets 53 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 7. Information about principal subsidiaries (continued) Summarized statement of comprehensive income PAMSA ERSA March 31, 2013 March 31, 2012 March 31, 2013 March 31, 2012 Revenues Profit before income tax Income tax expense ) Total comprehensive income Profit attributable to non-controlling interest Dividends paid to non-controlling interest Summarized cash flows PAMSA ERSA March 31,2013 March 31,2012 March 31,2013 March 31,2012 Net cash generated from operating activities Net cash (used in) / generated from investing activities ) ) ) Net cash used in financing activities ) Net (decrease) / increase in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Foreign exchange gain / (loss) on cash and cash equivalents Cash and cash equivalents at end of period The information above is the amount before inter-company eliminations. 8. Interests in joint ventures As of March 31, 2013, the joint ventures of the Group are Quality Invest S.A., Nuevo Puerto Santa Fe S.A. (NPSF) and Entertainment Holdings S.A. (EH). As of June 30, 2012, the joint ventures of the Group were Quality Invest S.A. and Nuevo Puerto Santa Fe S.A The shares in these joint ventures are not publicly traded. As noted in Note 4, APSA acquired shares of common stock, representing 50% of Entertainment Holdings S.A. (“EH”)´s capital stock and votes and, as a consequence, APSA, which operates the fairground Predio Ferial de Buenos Aires, holds a jointly indirect interest in LRSA of 25%. 54 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 8. Interests in joint ventures (Continued) In connection with the Fairground, as publicly known, in December 2012 the National Executive Branch issued Executive Order 2552/12 that annulled an executive order dated 1991 which had approved the sale of the Fairground to the SRA; the effect of this new order was to revoke the sale transaction. Subsequent on December 21, 2012, the National Executive Branch notified the SRA of said executive order and further ordered that the property be returned to the Federal Government within 30 subsequent days. Then, the SRA issued a press release publicly disclosing the initiation of legal actions. Neither has APSA been served notice formally nor is it a party involved in the legal actions brought by the SRA. As of the date of these Unaudited Condensed Interim Consolidated Financial Statements, the above mentioned legal situation resulted in certain delays in gathering all necessary financial information to register the acquisition pursuant to IFRS 3. However, the Company has strived to complete the preliminary allocation of the price paid based on its fair value estimates made on the information available to date. Therefore, values included are preliminary and are subject to change. The Company expects to finalize this process by June 30, 2013. Changes in the Group’s investments in joint ventures for the nine-month period ended March 31, 2013 and for the year ended June 30, 2012 were as follows: March 31, 2013 June 30, 2012 Beginning of the period / year - Acquisition of joint ventures Capital contribution Share of (loss) / profit ) End of the period / year 9. Interests in associates As of March 31, 2013 and June 30, 2012, the investment in associates of the Group is Tarshop S.A. Changes in the Group’s investment in associates for the nine-month period ended March 31, 2013 and for the year ended June 30, 2012 were as follows: March 31, 2013 June 30, 2012 Beginning of the period / year Share of profit / (loss) ) End of the period / year 55 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Investment properties Changes in the Group’s investment properties for the nine-month period ended March 31, 2013 and for the year ended June 30, 2012 were as follows: March 31, 2013 June 30, 2012 Beginning of the period / year Additions and acquisitions Disposal of unused assets - ) Sales (ii) ) - Capitalized borrowing costs Depreciation charge (i) (Note 26) ) ) End of the period / year (i) Depreciation charges of investment property were included in “Costs” in the Statement of Income (Note 26). (ii) On March 14, 2013, the Company sold a functional unit of the business located at Dr. Tomás Manuel de Anchorena 559. The sale price wasUSD 70.000. The following amounts have been recognized in the statement of income: March 31, 2013 March 31, 2012 Rental and service income Direct operating expenses ) ) Property, plant and equipment, net Changes in the Group’s property, plant and equipment for the nine-month period ended March 31, 2013 and for the year ended June 30, 2012 were as follows: March 31, 2013 June 30, 2012 Beginning of the period / year Additions Disposals (8 ) ) Depreciation charges (i) (Note 26) ) ) End of the period / year (i) Depreciation charges were included in “Costs”, “General and administrative expenses” and “Selling expenses“ in the Statement of Income (Note 26). 56 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Trading properties Changes in the Group’s trading property for the nine-month period ended March 31, 2013 and for the year ended June 30, 2012 were as follows: March 31, 2013 June 30, 2012 Beginning of the period / year Additions 5 Sales (i) ) ) End of the period / year (i) Corresponds to the sale of housing units (apartments and parking spaces) of plot 2G made during the period. Intangible assets, net Changes in the Group’s intangible assets for the nine-month period ended March 31, 2013 and for the year ended June 30, 2012 were as follows: March 31, 2013 June 30, 2012 Beginning of the period / year Additions Amortization charge (i) (Note 26) ) ) End of the period / year (i)Amortization charges are included in “General and administrative expenses” in the Statement of Income (Note 26). Inventories Group’s inventories as of March 31, 2013, June 30, 2012 and July 1, 2011 were as follows: March 31, 2013 June 30, 2012 July 1, 2011 Current Materials and others items of inventories Total inventories 57 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Trade and other receivables, net The following table shows the amounts of trade and other receivables as of March 31, 2013, June 30, 2012 and July 1, 2011: March 31, 2013 June 30, 2012 July 1, 2011 Non-current Leases and services receivables Properties sales receivables Less: provision for impairment of trade receivables ) ) ) Non-current trade receivables, net Prepayments VAT receivables Minimum presumed income tax (MPIT) Other tax receivables 74 Others - Non-current other receivables, net Non-current trade and other receivables, net Current Consumer financing receivables Leases and services receivable Deferred checks received Notes receivable Debtors under legal proceedings Properties sales receivable Investment properties sales receivable - - Less: Provision for impairment of trade receivables ) ) ) Current trade receivables, net Prepayments VAT receivables Loans Other tax receivables Advance payments Others Refunds receivable - - Less: provision for impairment of trade receivables ) - - Current other receivables, net Related parties (Note 31) Current trade and other receivables, net Total trade and other receivables, net 58 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Trade and other receivables, net (Continued) Movements on the Group’s provision for impairment of trade receivables are as follows: March 31, 2013 June 30, 2012 Beginning of the period / year Additions (Note 26) Unused amounts reversed (Note 26) ) ) Receivables written off ) ) Used during the period / year ) ) End of the period / year The creation and release of provision for impaired receivables has been included in “Selling expenses” in the statement of income (Note 26). Amounts charged to the provision account are generally written off, when there is no expectation of recovering additional cash. Investments in financial assets The following table shows the amounts of investments in financial assets as of March 31, 2013, June 30, 2012 and July 1, 2011: March 31, 2013 June 30, 2012 July 1, 2011 Non-current Financial assets at fair value through profit or loss Investment in equity securities in TGLT S.A. Don Mario S.G.R. - Financial assets at amortized cost Non-convertible notes from related parties (Note 31) Total Non-current Current Financial assets at fair value through profit or loss Mutual funds Government bonds - - Bonds issued by Banco Macro - - Mortgage bonds (Note 31) Non-convertible notes from related parties (Note 31) Don Mario S.G.R. - - Financial assets at amortized cost Non-convertible notes from related parties (Note 31) - - Total Current Total investments in financial assets 59 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Cash and cash equivalents information The following table shows the amounts of cash and cash equivalents as of March 31, 2013, June 30, 2012 and July 1, 2011: March 31, 2013 June 30, 2012 July 1, 2011 Cash at bank and on hand Time deposits in local currency - - Mutual funds Total cash and cash equivalents Following is a detailed description of cash flows generated by the Group’s operations for the nine-month periods ended March 31, 2013 and 2012. Note March 31, 2013 March 31, 2012 Profit for the period Adjustments for: Income tax expense 22 Amortization and depreciation 26 Other finance income - ) Gain from disposal of sales properties ) - Gain from disposal of investment properties ) - Disposal of unused property, plant and equipment 11 8 - Provision for directors’ fees Reserve for share-based compensation 30 Fair value gains of financial assets at fair value through profit or loss 29 ) ) Financial results, net Doubtful accounts, net 26 Provisions, net 20 Share of profit of associates and joint ventures ) ) Unrealized foreign exchange loss, net ) Changes in operating assets and liabilities: Decrease (Increase) in inventories 14 ) Decrease in trading properties 12 Increase in trade and other receivables, net 15 ) ) Increase in trade and other payables 18 Decrease in payroll and social security liabilities 19 ) ) Uses in provisions 20 ) ) Net cash generated from operating activities before income tax paid 60 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Cash flow information (Continued) The following table shows a detail of non-cash transactions occurred in the periods ended March 31, 2013 and 2012: March 31, 2013 March 31, 2012 Decrease in trade and other payables through an increase in shareholders’ equity - Conversion of notes 41 38 Decrease in trade and other payables through a decrease in equity investments in associates and joint ventures - ) Increase in equity investments in associates and joint venture through a decrease in trade and other receivables - Dividend distribution, not yet paid - 61 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Trade and other payables The following table shows the amounts of trade and other payables as of March 31, 2013, June 30, 2012 and July 1, 2011: March 31, 2013 June 30, 2012 July 1, 2011 Non-current Trade payables - 4 47 Rent and service payments received in advance Admission rights Tenant deposits Non-current trade payables, net Tax payment plans Deferred income Others Non-current other payables Related parties (Note 31) 12 12 Non-current trade and other payables Current Trade payables Invoices to be received Advances from sales of trading properties Rent and service payments received in advance Admission rights Tenant deposits Current trade payables, net VAT payables Withholdings payable Other tax payables Other income to be accrued Tax payment plans Dividends - Others Current other payables Related parties (Note 31) Current trade and other payables Total trade and other payables 62 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Payroll and social security liabilities The following table shows the amounts of payroll and social security liabilities as of March 31, 2013, June 30, 2012 and July 1, 2011: March 31, 2013 June 30,2012 July 1, 2011 Current Provision for vacation, bonuses and others Social security payable Others 12 Payroll and social security liabilities Provisions The following table shows the movements in the Group's provisions for other liabilities categorized by type of provision: Labor, legal and other claims At July 1, 2011 Additions Recovery ) Used during the year ) At June 30, 2012 Additions (Note 28) Recovery (Note 28) ) Used during the period ) At March 31, 2013 The analysis of total provisions is as follows: March 31, 2013 June 30,2012 July 1, 2011 Non-current Current - 63 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 21.Borrowings Book value Secured/ unsecured Currency Fixed/ Floating Effective interest rate % Nominal value March 31, 2013 June 30, 2012 July 1, 2011 Non-current APSA ON Series I due 2017 Unsecured USD Fixed % APSA ONC due 2014 (Note 4) Unsecured USD Fixed 10 % - Seller financing Soleil Factory (i) Secured USD Fixed 5 % Seller financing - Arcos del Gourmet S.A. (ii) Unsecured USD Fixed % - Syndicated loan (iv) (Note 31) Unsecured Ps. Fixed % - - Finance lease obligations Secured USD Fixed % - Banco Provincia de Buenos Aires loan (v) Unsecured Ps. Fixed % - - Non-current borrowings Current APSA ON Series II due 2012 Unsecured Ps. Fixed 11 % - - APSA ONC due 2014 (Note 4) Unsecured USD Fixed 10 % - APSA ON Series I due 2017 Unsecured USD Fixed % Seller financing Soleil Factory (i) Secured USD Fixed 5 % Seller financing - Arcos del Gourmet S.A. (ii) Unsecured USD Fixed % Seller financing - Nuevo Puerto Santa Fe S.A (iii) Unsecured USD Fixed % - - Banco Provincia de Buenos Aires loan (v) Unsecured Ps. Fixed % - - Syndicated loan (iv) (Note 31) Unsecured Ps. Fixed % - - Other borrowings Unsecured USD Fixed 4 % - - Bank overdrafts Unsecured Ps. Floating 13.5 % to 17.5 % Finance lease obligations Secured USD Fixed % - Current borrowings Total borrowings (i) Seller financing Soleil Factory (investment property) Mortgage financing of USD 20.7 million with a fixed 5% interest rate due in June 2017. (ii) Seller financing - Arcos del Gourmet S.A. (intangible assets). (iii) Seller financing Nuevo Puerto Santa Fe S.A. (investment property) Financing of USD 4.5 million without interest paid in 19 installments due in February 2013. (iv) On November 16, 2012, the Company subscribed a syndicated loan for Ps. 118,000 with several banks, including Banco Hipotecario (see Note 31). Principal will be payable in 9 quarterly consecutive installments. (v) On December 12, 2012, the Company subscribed a loan with Banco Provincia de Buenos Aires for Ps. 29,000. Principal will be repaid in 9 quarterly consecutive installments starting in December 2013. 64 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Current and deferred income tax The details of the provision for the Group’s income tax as of March 31, 2013 and 2012 are as follows: March 31, 2013 March 31, 2012 Current income tax ) ) Deferred income tax Minimum presumed income tax (MPIT) (6
